                         Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 1 of 7
                                                                                                  ORIGINAL
     AO 88B ^piev. 02/14) Subpoena to Produce Documents, Information, or Objects or to PermitInspection of Premises in a CivilAction


                                            United States District Court
                                                                               for the

                                                               Northern District of California                 RECEIVED
             In re DMCA Subpoena to Cloudflare, Inc.                               ^
                                    Plaintiff
                                       V.
                                                                                                             HAH 29ZUi9
                                                                                           Civil Action No. suSAN YSOONG
                                                                                                                                                 Jcs
                                                                                                                CLERK, U.S. DISTRICT COURT

                                  Defendant
                                                                  CT 19 srWS'S'SHSC
                            SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                                 OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
U.
     To:                                                                     Cloudflare, Inc.
>-
CD                                                         (Name ofperson to whom this subpoena is directed)

           ^ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
     documents, electronicallystored information, or objects, and to permit inspection,copying, testing, or sampling of the
     material;

                 See Attachment 1.


      Place: MARSHALL SUZUKI LAW GROUP, LLP                                                 Date and Time:
                230 California Street, Suite 415                                                                04/19/2019 10:00 am
                San Francisco, CA 94111

          • Inspection ofPremises: YOU ARE COMMANDED to permitentryontothe designated premises, land, or
     other propertypossessed or controlled by you at the time, date, and location set forth below,so that the requesting party
     may inspect, measure, survey,photograph, test, or samplethe propertyor any designated object or operation on it.

       Place:                                                                               Date and Time:




            The following provisions of Fed. R. Civ. P. 45 are attached—Rule 45(c), relating to the place of compliance;
     Rule 45(d),relatingto your protection as a person subjectto a subpoena; and Rule 45(e) and (g), relating to your duty to
     respond to this subpoena and the potential consequences of not doing so.

     Date:

                                        CLERK OF COURT
                                                                                                OR

                                                Signature ofClerk or Deputy Clerk                                         Attorney's signature


     The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
     Shoqakukan, Inc.                                                                                , who issues or requests this subpoena, are:
     Junji Suzuki, Esq.; MARSHALL SUZUKI LAWGROUP, LLP, 230 California Street, Suite 415, San Francisco, CA94111:
     junii@marshallsuzuki.com; (415) 618-0090
                                            Notice to the person who issues or requests this subpoena
     If this subpoena commands the production of documents, electronically stored information, or tangible things or the
     inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
     it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 2 of 7
Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 3 of 7
Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 4 of 7
Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 5 of 7
Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 6 of 7
Case 3:19-mc-80085-JCS Document 1-1 Filed 03/29/19 Page 7 of 7
